         Case:19-06347-BKT13  Doc#:10 13Filed:12/12/19
                     STANDING CHAPTER                  Entered:12/12/19
                                         TRUSTEE ALEJANDRO              15:07:56
                                                             OLIVERAS RIVERA                                        Desc: Main
                                      Document     Page 1
                                   REPORT OF ACTION TAKEN of 3
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                 35,201
SHAKYRA RUBI QUIJANO GARCIA                                              Case No.   19-06347-BKT
                                                         Chapter 13      Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                            Date & Time:          12/11/2019 10:00:00AM
Debtor                      [X] Present             [ ] Absent
                                                                            [X] R        [ ] NR     LV:   0.00
Joint Debtor                [ ]Present              [ ] Absent
                                                                            [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                            Creditors:
[ ] Prose

[ ] Appearing:
                                                                            Banco Popular de P.R. by Mr. Miguel Rivera



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       10/31/2019             Base:        $10,080.00   Payments 0 made out of due.

Confirmation Hearing Date:            1/10/2020 2:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $132.00       = $3,868.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-06347-BKT13  Doc#:10 13Filed:12/12/19
                     STANDING CHAPTER                  Entered:12/12/19
                                         TRUSTEE ALEJANDRO              15:07:56
                                                             OLIVERAS RIVERA                                     Desc: Main
                                      Document     Page 2
                                   REPORT OF ACTION TAKEN of 3
                                                MEETING OF CREDITORS
In re:
                                                                                                                              35,201
SHAKYRA RUBI QUIJANO GARCIA                                        Case No.    19-06347-BKT
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             35,201   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:19-06347-BKT13  Doc#:10 13Filed:12/12/19
                     STANDING CHAPTER                  Entered:12/12/19
                                         TRUSTEE ALEJANDRO              15:07:56
                                                             OLIVERAS RIVERA                                      Desc: Main
                                      Document     Page 3
                                   REPORT OF ACTION TAKEN of 3
                                                   MEETING OF CREDITORS
In re:
                                                                                                                                 35,201
SHAKYRA RUBI QUIJANO GARCIA                                           Case No.    19-06347-BKT
                                                     Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                      [ ] Objection to Confirmation
                                                      [ ] Oral objection by creditor

ACP: 3

Household size: 2

Disp. Income under 1325(b)(2):

Tax returns 2015-2018 shown.




FAILS LIQUIDATION VALUE TEST, §1325(a)(4):

Provide evidence that BPPR account ending #3882 is a joint account with the debtor's dependent social security

direct deposit account since exemption claimed is pursuant 522 d10 (a).



Feasibility: Debtor's daughter turns 18 this month (December 2019) her last benefit payment is this month. Schedule

I discloses income from daughters Social Sec benefits. Debtor avers that she received documentation whereby she

understands that she might receive this benefit for an extended period although she is not sure. If benefits cease

this month will create an immediate feasibility issue, if benefits ceased in the near future, the uncertainty of when it

may occur during the next periods also creates a feasibility issue. Debtor to address this matter.



Disposable Income: Missing information per counsel. Schedule I will be amended to disclose odd jobs from non

filing spouse common law income,




Note

SOFA discloses a YTD income in the amount of $14,650.71 vs pay stubs submitted $16,414.07.

The following party(ies) object(s) confirmation:




         s/Pedro R Medina                                                                           Date:     12/11/2019

         Trustee/Presiding Officer                                                                                    (Rev. 05/13)
